Title: General Orders, 14 July 1779
From: Washington, George
To: 


        
          
            Head-Quarters New-Windsor Wednesday July 14th 79.
            Parole Piedmont—C. Signs Perth. Pool.
          
          Congress have been pleased to pass the following resolve.
        
        
          In Congress 6th of July 1779.
          Resolved—That in consideration of their extra-duties and service, the officers in the Army of these States, serving as Sub and Brigade Inspectors be allowed, the former three rations a day and forage for three horses and the latter two rations a day and forage for two horses, in lieu of all former rations and forage both as officers in the line and as Inspectors—Their subsistence money as officers in the line to remain as heretofore.
          The General is surprised to find by the Weekly returns that a number of men are continually reported unfit for duty for want of Clothes, when there is clothing in the public Stores and a mode pointed out by which they are to be drawn—He trusts this business will not be delayed any longer and that the commanding officers of corps will see that the deficient Arms are immediately supplied in a manner heretofore directed.
          The small Parties which have been sent from the brigades at West-Point for the purpose of apprehending robbers and other disorderly people in and near Smith’s-Clove are to join their respective regiments.
        
      